Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed 4/7/21 have been fully considered but they are not persuasive. Applicant argues weather forecasting while not claiming this in independent claim 22.
Prosecution is closed however, performing an updating search yields art that teaches weather forecasting.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howe (US 2016/0307251) teaches weather forecasting (“The idea of an intelligent `smart closet` empowered by Radio Frequency Identification (RFID) tags embedded in clothing has existed for some time. Some extant solutions in the field may integrate weather forecasts, and/or your office calendar into recommending clothes for you to wear that day or beyond, for example if a user is scheduled to travel--with reference to the weather in the destination location. The system may suggest clothing ensembles to the user to avoid fashion faux pas, or compliment the user on a particular outfit”, 0004);
Kim (US 2013/0214935) teaches weather forecasting (0048; 0483; 0484; “FIG. 63 illustrates an embodiment which enables to recommendable street clothes coordination information according to weather”, 0556-0558);
Ozaki (2013/0013123) teaches weather forecasting (“suggestion information, such as clothes washing and house cleaning, etc., can be provided, according to the weather forecast and weather information”, 0166, 0171) 
Resner (US 2007/0143679) teaches weather forecasting (“suggests an alternative wardrobe if he is dressed incorrectly for the chosen weather conditions”, 0015; “Instead of simply showing a child the weather forecast, the interactive virtual character invites the child to participate and take ownership of the weather forecast. By dressing a virtual character in the appropriate wardrobe, to which the virtual character responds with a smile”, 0022).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R VINCENT/Primary Examiner, Art Unit 2123